Citation Nr: 0906896	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.   

The Veteran was scheduled to testify at a Board hearing in 
February 2009.  The Veteran failed to report for the hearing 
or provide good cause for his failure to appear.  

The Veteran also filed a notice of disagreement regarding the 
issues of entitlement to service connection for hearing loss, 
tinnitus, status post vertebratomy, and peripheral 
neuropathy.  The RO granted service connection for hearing 
loss and tinnitus by way of a May 2007 rating decision.  The 
Veteran, in his July 2005 substantive appeal (VA Form 9), 
stated that he was only appealing the issues of tinnitus and 
PTSD.  Since service connection for tinnitus was granted, the 
issue is not before the Board.  The remaining issues are not 
before the Board because the Veteran did not include them in 
his substantive appeal.  


FINDING OF FACT

The veteran did not participate in combat and he has not 
identified an inservice stressor capable of corroboration. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303. 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2003.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the RO provided the Veteran with a 
March 2006 correspondence that fully complied with Dingess.  

VA has obtained treatment records, assisted the appellant in 
obtaining evidence, and afforded the appellant the 
opportunity to give testimony before the Board.  The RO 
requested the Veteran's service personnel records, but it was 
determined that they are not available.  It appears that all 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his PTSD.  The Board notes that the Veteran was scheduled 
for a VA examination to take place in July 2003.  The Veteran 
failed to report for the examination or provide good cause 
for his failure to report.  He requested another VA 
examination in August 2005.  However, in light of the holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of record fails to 
suggest that the Veteran's PTSD was caused by an in-service 
stressor (inasmuch as the Veteran has yet to report any in-
service stressors).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the Veteran served in combat.  The Board recognizes that the 
Veteran served in Vietnam from January 1971 to December 1971; 
and that he received the National Defense Service Medal 
(NDSM), Vietnam Service Medal (VSM), Army Commendation Medal 
(ARCOM) and Vietnam Campaign Medal (VCM).  However, these do 
not provide evidence of combat service.  The RO duly 
requested the Veteran's service personnel records, but it has 
been determined that such records are not available.  In sum, 
there is no persuasive evidence that the Veteran participated 
in combat.

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

In this case, the Veteran has not provided any alleged 
stressors for the VA to verify.  A review of the various 
items of evidence shows that the Veteran has merely provided 
a description of his symptoms.  In a December 2004 
correspondence, he stated that when he watches a war movie, 
he has visions of being in Vietnam and killing people.  In 
his July 2005 VA Form 9, he stated that he wakes up with 
nightmares.  He would see tanks going down the street and he 
would smell blood.  A January 2007 outpatient treatment 
report reflects that the Veteran complained of having 
flashbacks to Vietnam.  However, the Veteran never described 
the specifics of any flashback or any traumatic event so as 
to reasonably allow for a request for corroboration.    

The Veteran was first diagnosed with PTSD in February 2007.  
Prior to that, he had been diagnosed with polysubstance abuse 
and an organic mood disorder.  In 2004, the Veteran was 
participating in a PTSD/Substance Abuse group for therapy.  
The psychiatrist that diagnosed the Veteran with PTSD failed 
to note any traumatic stressors.  He simply stated that the 
Veteran "describes [symptoms] characteristic of PTSD on an 
ongoing basis for 30 years."  The examiner also noted that 
the Veteran "also describes frank psychotic [symptoms] not 
assoc[iated] with combat memories."  

In the absence of a diagnosis that has been attributed to a 
verified in-service stressor, service connection for PTSD 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.  
The preponderance of the evidence is against the Veteran's 
claim. 

Should the Veteran be able to furnish sufficient detailed 
information of a claimed inservice stressor in the future, he 
may always request that his claim be reopened. 


ORDER

The appeal is denied. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


